
	
		I
		112th CONGRESS
		1st Session
		H. R. 843
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Schock (for
			 himself, Mr. Boswell, and
			 Mr. Graves of Missouri) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to promulgate a
		  rule to improve the daytime and nighttime visibility of agricultural equipment
		  that may be operated on a public road.
	
	
		1.Rulemaking on road visibility
			 of agricultural equipment
			(a)RulemakingNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Transportation, after consultation with
			 the American Society of Agricultural and Biological Engineers, other
			 appropriate Federal agencies and other appropriate persons, shall promulgate a
			 rule to improve the daytime and nighttime visibility of agricultural equipment
			 that may be operated on a public road. Such rule shall establish minimum
			 lighting and marking standards for applicable agricultural equipment
			 manufactured 1 year or more subsequent to the effective date of the rule. Such
			 rule shall provide for methods, materials, specifications, or equipment
			 employed, equivalent to the standard set in ANSI/ASAE S279.14 published in July
			 2008 by the American Society of Agriculture and Biological Engineers and
			 entitled Lighting and Marking of Agricultural Equipment on
			 Highways, or any successor standard.
			(b)ReviewThe Secretary shall periodically review not
			 less than once every 5 years the standards established under this section and
			 shall revise the standards to reflect the provisions of the edition of
			 ANSI/ASAE S279 that is in effect at the time of the review.
			(c)Rules of
			 construction
				(1)compliance with
			 successor standardsNo provision of any rule promulgated pursuant
			 to this section shall prohibit the operation on public roads of agricultural
			 equipment that is equipped according to any adopted edition of ANSI/ASAE S279
			 that is later than the edition of such standard that was referenced during the
			 promulgation of the rule.
				(2)No retrofitting
			 requiredNo provision of any
			 rule promulgated pursuant to this section shall require the retrofitting of
			 agricultural equipment that was manufactured prior to 1 year after the date on
			 which a final rule is promulgated pursuant to subsection (a).
				(3)No effect on
			 additional materials and equipmentNo provision of any rule promulgated
			 pursuant to this section shall prohibit the operation on public roads of
			 agricultural equipment that is equipped with materials or equipment that are in
			 addition to the minimum materials and equipment specified by the standards
			 promulgated under this rule.
				(d)DefinitionsAs used in this Act—
				(1)the term agricultural
			 equipment means agricultural field equipment as defined
			 under the standard ANSI/ASABE S390.4 published by the American Society of
			 Agriculture and Biological Engineers, or any successor standard; and
				(2)the term
			 public road has the meaning given such term in section 101(27) of
			 title 23, United States Code.
				
